UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JACQUELINE YORRO,
                           Plaintiff,
                                                                      1:19-CV-7688 (CM)
                    -against-
                                                                   ORDER OF DISMISSAL
GIGI JORDAN, et al.,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       By order dated November 22, 2019, the Court granted Plaintiff, who is incarcerated,

appears pro se, and is proceeding in forma pauperis, leave to file an amended complaint.

       On November 27, 2019, the Court received a letter from Plaintiff in which she makes

requests and allegations about (1) the fees collected for this action, other litigation, and

restitution, (2) payments for her family’s household expenses, (3) her pending litigation, (4) the

length of her prison term, (5) the criminal activity of others, (6) the failure of her family to

communicate with her, and (7) her need for new identification. (ECF 6.)

       On December 16, 2019, the Court received another letter from Plaintiff in which she

makes allegations and requests about (1) the criminal activity of others, (2) the failure of state

officials to provide her with documents about her criminal proceeding, (3) packages that she was

supposed to receive, but were discarded by prison officials, (4) her release from incarceration,

and (5) her pending litigation. (ECF 7.)

       The Court received Plaintiff’s amended complaint on January 3, 2020. (ECF 8.) She

names as defendants Gigi Jordan, who appears to be another prisoner, as well as “retaliation,

corruption, Attorney’s Fraud[u]l[e]nt, Attorney’s Assistance, Boo[k]keepers, Pharmaceutical

Fraud,” and other individuals, including a New York City Correction Officer and employees of
the New York City Department of Investigation, the Office of the New York State Attorney

General, and perhaps, federal agencies. (ECF 8, at 1, 3.) Seven days later, the Court received yet

another letter from Plaintiff in which she (1) requests release from incarceration, (2) asks the

Court to commence a new law suit for her, (3) accuses others of criminal acts, (4) seeks the

suspension of correction officers, and (5) requests that her pending litigation be settled. (ECF 9.)

        The Court construes Plaintiff’s letters as supplements to her amended complaint. For the

reasons discussed below, the Court dismisses this action.

                                    STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject-

matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.


                                                     2
        The United States Supreme Court has held that under Rule 8, a complaint must include

enough facts to state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). A claim is facially plausible if the plaintiff pleads enough factual

detail to allow the Court to draw the inference that the defendant is liable for the alleged

misconduct. In reviewing the complaint, the Court must accept all well-pleaded factual

allegations as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). But it does not have to accept as

true “[t]hreadbare recitals of the elements of a cause of action,” which are essentially just legal

conclusions. Id. (citing Twombly, 550 U.S. at 555). After separating legal conclusions from well-

pleaded factual allegations, the Court must determine whether those facts make it plausible – not

merely possible – that the pleader is entitled to relief. Id. at 678-79.

                                          BACKGROUND

A.      November 22, 2019 order

        In its November 22, 2019 order, the Court dismissed without prejudice Plaintiff’s claims

that she asserted on behalf of others. (ECF 5, at 4-5.) It also dismissed for failure to state a claim

Plaintiff’s claims in which she sought the criminal prosecution of the defendants or others. (Id. at

5.) The Court further dismissed as frivolous and for seeking monetary relief from immune

defendants Plaintiff’s claims against the New York State Department of Corrections and

Community Supervision and the former New York State Division of Parole under the doctrine of

Eleventh Amendment immunity. (Id. at 5-6.)

        The Court construed Plaintiff’s request for her release as a request for habeas corpus

relief under 28 U.S.C. § 2254. (Id. at 7.) It granted Plaintiff leave to amend her complaint to

allege facts showing that she exhausted her available state-court remedies to seek her release

before bringing this action. (Id.) The Court also directed Plaintiff to include in her amended

complaint her grounds for habeas corpus relief and any facts supporting those grounds. (Id.)


                                                   3
       The Court further held that Plaintiff did not comply with the Rule 8 pleading standard

because her original complaint did “not give enough detail to suggest that any of the individual

defendants are legally responsible for the alleged violations of federal law or the other alleged

injuries Plaintiff has suffered.” (Id. at 7 (citing Iqbal, 556 U.S. at 678)). The Court granted

Plaintiff leave to amend her complaint to allege sufficient facts to state a claim for relief that

satisfies the Rule 8 pleading standard. (Id. at 8.)

B.     Amended complaint and supplements

       Plaintiff’s amended complaint and its supplements are not very clear. Plaintiff asserts that

the defendants have violated her federal constitutional rights. She sues Gigi Jordan, who appears

to be another prisoner, as well as “retaliation, corruption, Attorney’s Fraud[u]l[e]nt, Attorney’s

Assistance, Boo[k]keepers, Pharmaceutical Fraud,” and other individuals, including a New York

City Correction Officer and employees of the New York City Department of Investigation, the

Office of the New York State Attorney General, and perhaps, federal agencies. (ECF 8, at 1, 3.)

       Plaintiff seems to assert that at least some of the defendants participated in criminal acts,

including the theft of her identity. She alleges that prosecutors have abused and retaliated against

her. She also alleges that correction officers have verbally and sexually abused her. She states

that she has reported these acts to government officials but they have ignored her. Plaintiff

further alleges that correction officials have failed to provide her with adequate medical care,

retaliated against her, and have discarded packages that were sent to her.

                                           DISCUSSION

       Plaintiff’s amended complaint and its supplements suffer from the same deficiencies that

Plaintiff’s original complaint suffered from.




                                                      4
A.     Habeas corpus relief

       Plaintiff again requests her release. The Court again construes this request as one for

habeas corpus relief under 28 U.S.C. § 2254. But Plaintiff has failed to show that she exhausted

the available state-court remedies for seeking her release before bringing this action. She has also

failed to assert her grounds for habeas corpus relief and provide any facts that support those

grounds. The Court therefore denies Plaintiff’s request for § 2254 habeas corpus relief without

prejudice.

B.     Rule 8

       The Court construes Plaintiff’s remaining claims as brought under 42 U.S.C. § 1983,

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), and

state law. But Plaintiff fails to comply with the Rule 8 pleading standard.

       Plaintiff alleges that many individuals, including another prisoner, New York State and

City officials, and perhaps, federal officials and others have injured her. But she does not allege

sufficient facts to suggest how any of the defendants is legally responsible for the violations of

any of her federal or state rights or otherwise injured her. Her allegations are merely the type of

“unadorned[] the-defendant-unlawfully-harmed-me-accusation[s]” that the United States

Supreme Court has held fail to comply with Rule 8 because they do not allow the Court “to draw

the reasonable inference that the defendant[s] [are] liable for the misconduct alleged.” Iqbal, 556

U.S. at 678. Accordingly, the Court dismisses Plaintiff remaining claims for failure to state a

claim on which relief may be granted. 1 See 28 U.S.C. § 1915(e)(2)(B)(ii).




       1
         As discussed in the Court’s November 22, 2019 order, Plaintiff cannot state a claim by
seeking the criminal prosecution of others. (See ECF 5, at 5). She also cannot state a claim by
asserting that government officials have failed to enforce the law. See Town of Castle Rock,
Colo. v. Gonzales, 545 U.S. 748, 755-56 (2005); DeShaney v. Winnebago Cnty. Dep’t of Soc.


                                                 5
                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court dismisses this action.

       The Court denies without prejudice Plaintiff’s request for habeas corpus relief under 28

U.S.C. § 2254.

       The Court dismisses for failure to state a claim on which relief may be granted the

remainder of Plaintiff’s claims. 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court denies all remaining requests for relief as moot. (ECF 6, 7, & 9.)

       Because Plaintiff’s amended complaint and its supplements make no substantial showing

of a denial of a constitutional right, a certificate of appealability will not issue. See 28 U.S.C.

§ 2253.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    February 21, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




Servs., 489 U.S. 189, 195-96 (1989); Gagliardi v. Vill. of Pawling, 18 F.3d 188, 192 (2d Cir.
1994).


                                                   6
